COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


THE STATE OF TEXAS,                               §
                                                            No. 08-21-00036-CR
                          State,                  §
                                                              Appeal from the
v.                                                §
                                                             112th District Court
SATDIEL JEREMY DOMINGUEZ,                         §
                                                           of Pecos County, Texas
                           Appellee.              §
                                                           (TC# P-3968-112-CR)
                                                  §

                                          O R D E R

       The Court orders that this appeal be ABATED until the companion mandamus action In re

State, No. 08-21-00106-CR, is resolved.

       IT IS SO ORDERED this 15th day of June, 2021.


                                                        PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.